Citation Nr: 9911381	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-32 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disability 
and bilateral shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a skin 
disease, a bone spur of the right ankle and a disorder 
claimed as a loss of feeling on the left side, including the 
hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1968.  In a March 1981 rating action service 
connection was denied for a skin disability.  In a November 
1982 rating action service connection was denied for a 
bilateral ankle disability.  The veteran appealed from those 
decisions.  In September 1983 the Board of Veterans' Appeals 
(Board) affirmed the denials of service connection for skin 
and ankle disabilities.  In an April 1994 rating action the 
Department of Veterans Affairs (VA) Regional Office, Detroit, 
Michigan, denied entitlement to service connection for a skin 
disability and peripheral neuropathy as secondary to exposure 
to Agent Orange.  The veteran was duly notified of that 
decision and did not submit an appeal.

In August 1995 the veteran submitted a claim for service 
connection for a neck disability and bilateral shoulder 
disability.  He also submitted a claim for service connection 
for a skin disability, bone spur of his right ankle and a 
loss of feeling in the left side of his body including his 
hands and feet.  In a January 1996 rating action the regional 
office denied entitlement to service connection for the 
claimed conditions.  It was held that the claims for service 
connection for neck and bilateral shoulder disabilities were 
not well grounded.  It was held that new and material 
evidence had not been submitted that would reopen the claims 
for service connection for a skin disease, right ankle 
disability and vague complaints of loss of feeling on the 
left side of the body including the hands and feet, 
previously claimed as peripheral neuropathy.  The veteran 
appealed from those decisions.

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for neck and bilateral shoulder disabilities is 
being deferred pending further action by the regional office.


FINDINGS OF FACT

1.  By rating action dated in March 1981 service connection 
for a skin disease as secondary to Agent Orange exposure was 
denied by the regional office.  The veteran appealed from 
that decision.  He also appealed from a November 1982 rating 
action denying entitlement to service connection for a 
bilateral ankle disability.

2.  In a September 1983 decision the Board of Veterans' 
Appeals affirmed the denials of entitlement to service 
connection for skin disability secondary to exposure to Agent 
Orange and ankle disabilities.

3.  In December 1991 the veteran submitted a claim for 
service connection for peripheral neuropathy as secondary to 
exposure to Agent Orange.

4.  By rating action dated in April 1994, service connection 
for peripheral neuropathy and a skin disability as secondary 
to exposure to Agent Orange was denied.  The veteran was duly 
notified of the decision and did not submit an appeal.

5.  The additional evidence submitted since the September 
1983 Board decision and April 1994 rating action is 
essentially cumulative in nature and does not bear directly 
and substantially on the question of service incurrence of 
the claimed disorders, and is not so significant that it must 
be considered in order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The evidence received since the Board denied entitlement 
to service connection for an ankle disability in September 
1983 is not new and material.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156 (1997).

2.  The September 1983 decision by the Board denying 
entitlement to service connection for an ankle disability is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

3.  The evidence received since the April 1994 rating action 
denying entitlement to service connection for peripheral 
neuropathy and a skin disability is not new and material.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1997).

4.  The April 1994 rating action denying entitlement to 
service connection for peripheral neuropathy and a skin 
disability is final and may not be reopened.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3,104(a), 20.302 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in a November 1982 rating action 
service connection was denied for a bilateral ankle 
disability.  The veteran appealed from that decision and in 
September 1983 the Board of Veterans' Appeals affirmed the 
decision.

In order to reopen a previously denied claimed, new and 
material evidence must be submitted by the claimant.  
38 U.S.C.A. §§ 5108, 7104(b).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which by itself or in connection with other evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  A veteran, who during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era shall be presumed to have been exposed during such 
service to a herbicide agent if he subsequently develops 
certain disabilities, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (1998).  If a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service connected even though there is no record of such 
disease during service:  Chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, acute and 
subacute peripheral neuropathy, multiple myeloma, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft tissue sarcoma.

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); 38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Under 
the test established by Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  See Winters v. West, No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).

The record reflects that, when the veteran was examined by 
the VA in January 1981, an ankle disability was not 
indicated.  An ankle disability also was not shown when he 
was examined by the VA in June 1982.

When the veteran was examined by the VA in January 1983 he 
reported constant pain involving both ankles and indicated he 
avoided total weight bearing.  On examination there was no 
deformity or swelling of the ankles and no instability of the 
ankles.  An X-ray study of the ankles was reported to be 
unremarkable.  The diagnoses included history of a sprain of 
the ankle with no residuals.

In the September 1983 Board decision it was indicated that 
the veteran had been treated for ankle problems in service in 
July 1967.  However, it was indicated that there was no 
continuity of symptoms and that an ankle condition was not 
found at his physical examination for separation from 
service.  It was also indicated that there was no continuity 
of any ankle problems following the veteran's release from 
active duty.  It was concluded that the ankle problems in 
service had represented temporary conditions that had 
resolved.

The evidence that has been received since the September 1983 
Board decision includes a VA examination conducted in June 
1989.  Among other things, the veteran indicated that his 
knees and ankles ached.  An ankle disorder was not indicated 
on the examination. 

There were also received VA outpatient treatment records 
reflecting treatment of the veteran for various conditions 
from 1987 to 1991.  In February 1989 it was indicated that 
there was no atrophy of the left ankle.  Additional VA 
outpatient treatment records dated from 1992 to 1995 do not 
reflect any reference to an ankle disability.  The additional 
evidence does not tend to show that the veteran had a chronic 
ankle disability during his active military service or that 
he currently has such a condition.  The evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the additional evidence submitted since the 
September 1983 Board decision is not new and material and is 
insufficient to reopen the veteran's claim for entitlement to 
service connection for a bone spur of the right ankle.  
38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156.  Thus, the 
September 1983 decision by the Board is final.  38 U.S.C.A. 
§ 7104(b).

With regard to the veteran's claim for service connection for 
a skin disability and loss of feeling on the left side of the 
body including the hands and feet, the record reflects that, 
in an April 1994 rating action, service connection was denied 
for a skin disability and peripheral neuropathy as secondary 
to exposure to Agent Orange.  The veteran was duly notified 
of those decisions and did not submit an appeal.  The 
applicable legal criteria provide that, when a prior 
determination on the issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  The definition of new and material evidence has 
previously been discussed in connection with the veteran's 
claim for service connection for an ankle disability.

The record reflects that in May 1980 the veteran submitted a 
claim for service connection for disabilities resulting from 
exposure to Agent Orange in service.  A VA outpatient 
treatment record reflects the veteran was seen in May 1980 
for scaly feet.  He was examined by the VA in January 1981.  
The diagnoses included tinea pedis and tinea cruris.  In 
January 1981 the veteran submitted a claim for service 
connection for ankle and skin disabilities secondary to 
exposure to Agent Orange.  In a March 1981 rating action 
service connection was denied for a skin disability.  The 
veteran appealed from that decision.  When the veteran was 
examined by the VA in June 1982 he reported skin problems 
involving the feet, groin area and buttocks.  Diagnoses were 
made of tinea pedis and tinea cruris.

In the September 1983 Board decision it was indicated that, 
at the time of the veteran's reenlistment examination in June 
1968, as well as when he was examined for release from active 
duty in November 1968, his skin was reported to be normal on 
clinical evaluation.  The Board noted that the veteran had 
served in Vietnam and conceded that he had been exposed to 
Agent Orange.  However, the Board found that the veteran's 
tinea pedis and tinea cruris had not been present in service 
and were unrelated to his exposure to Agent Orange.  
Accordingly, the Board concluded that a skin disorder, 
diagnosed as tinea pedis and tinea cruris had not been 
incurred in or aggravated by service.

When the veteran was examined by the VA in June 1989, 
diagnoses were made of tinea pedis and dermatitis.

VA outpatient treatment records dated from 1987 to 1991 
reflect that, when the veteran was seen in July 1987, tinea 
pedis and intertrigo were indicated.  In July 1989 he 
complained of blisters involving the groin and back.  
Impressions of intertrigo and tinea pedis were made.  Those 
same conditions were also indicated when he was seen in 
September 1990.  He was seen in June 1991 and tinea cruris 
was diagnosed.

The evidence that has been added since the April 1994 rating 
action includes VA outpatient treatment records dated from 
1992 to 1995.  Those records reflect that the veteran was 
seen in October 1994 for dermatitis.  In August 1995 he 
reported diminished sensation involving his chest and back.  
Although some of the evidence is new, it is not considered to 
be material since it does not tend to establish that the 
veteran has a skin disability or peripheral neuropathy that 
were incurred in or aggravated during service or resulted 
from exposure to Agent Orange during service.  Therefore, it 
is not so significant that it must be considered to fairly 
decide the claims.  Thus, the veteran's claims for service 
connection for a skin disability and loss of feeling 
involving the left side of the body including the hands and 
feet is not reopened and the April 1994 rating action denying 
entitlement to service connection for such conditions is 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 
20.302


ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for a skin 
disability, bone spur of the right ankle and loss of feeling 
involving the left side of the body including the hands and 
feet.  The appeal is denied to this extent.


REMAND

With regard to the veteran's claims for service connection 
for a neck disability and bilateral shoulder disability, the 
claims file does not contain the service medical records of 
the veteran.  It appears that the service medical records may 
have become separated from the claims file either at the 
regional office or during the process of transferring the 
file to the Board.  The case is accordingly REMANDED  to the 
regional office for the following action:

1.  The regional office should conduct a 
search for the veteran's service medical 
records at the regional office.  If the 
service medical records cannot be 
located, the regional office should 
contact the National Personnel Records 
Center and request that that center 
provide copies of the veteran's service 
medical records if available.  Any such 
records obtained should be associated 
with the claims file.

2.  The veteran's claims for neck and 
bilateral shoulder disabilities should 
then be reviewed by the regional office.  
If the denial is continued, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition regarding the remaining issues on 
appeal pending completion of the requested action.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

